Exhibit (10)(a)
ASSOCIATED BANC-CORP
1987 LONG-TERM INCENTIVE STOCK PLAN
Amended and Restated Effective January 1, 2008





--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
1987 LONG-TERM INCENTIVE STOCK PLAN

TABLE OF CONTENTS

                  Page
SECTION I
  Purpose of the Plan   1  
SECTION II
  Administration   1  
SECTION III
  Awards   2  
SECTION IV
  Miscellaneous Provisions   11  
SECTION V
  Amendment and Termination; Adjustments Upon Changes in Stock   16  
SECTION VI
  Shares of Stock Available   16  
SECTION VII
  Effective Date and Term of the Plan   17  
SECTION VIII
  Disclaimer   17

i



--------------------------------------------------------------------------------



 



Section I. Purpose of the Plan.
     The purpose of this Associated Banc-Corp 1987 Long-Term Incentive Stock
Plan (prior to January 1, 2008, known as the Associated Banc-Corp Restated
Long-Term Incentive Stock Plan) (the “Plan”) is (i) to associate more closely
the interests of certain key employees of Associated Banc-Corp (the “Company”)
and its affiliated units and directors of the Company (the “Participants”) with
those of the Company’s stockholders by encouraging stock ownership, (ii) to
provide long-term incentives and rewards to those key employees of the Company
and its affiliated units who are in a position to contribute to the long-term
success and growth of the Company, and (iii) to assist the Company in retaining
and attracting key employees with requisite experience and ability.
Section II. Administration.

(a)   The Committee. The Plan shall be administered by the Compensation and
Benefits Committee of the Company’s Board of Directors (the “Committee”)
composed of not less than three Directors. In the event that any member of the
Committee is to be granted Options under the Plan, then said grant shall be made
by the Board of Directors of the Company. The Board of Directors’ actions in
such instances shall be governed by each of the provisions of the Plan to the
extent applicable to the Committee. Options under the Plan can be granted to
officers and directors of the Company only after the Plan has been ratified by
the shareholders of the Company.

(b)   Authority and Discretion of Committee. Subject to the express provisions
of the Plan and provided that all actions taken shall be consistent with the
purposes of the Plan, the Committee shall have full and complete authority and
the sole discretion to: (i) determine those key employees of the Company and its
affiliated units who shall be among the Participants; (ii) select the
Participants to whom awards are to be granted under this Plan; (iii) determine
the size and the form of the award or awards to be granted to any Participant;
(iv) determine the time or times such awards shall be granted; (v) establish the
terms and conditions upon which such awards may be exercised and/or transferred;
(vi) alter any restrictions or vesting schedules; and (vii) adopt such rules and
regulations, establish, define and/or interpret any other terms and conditions,
and make all other determinations (which may be on a case-by-case basis) deemed
necessary or desirable for the administration of the Plan.

1



--------------------------------------------------------------------------------



 



(c)   Option Grants. Options granted under the Plan may, in the discretion of
the Committee, be either Incentive Stock Options (“ISOs”) as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, (the “Code”) or
nonqualified stock options (collectively, “Options”). Each stock option
agreement shall specifically state, for each Option granted thereunder, whether
the Option is an ISO or a nonqualified stock option. In no event, however, shall
both an ISO and a nonqualified stock option be granted together under the Plan
in such a manner that the exercise of one Option affects the right to exercise
the other. The provisions of this Plan and of each ISO granted hereunder shall
be interpreted in a manner consistent with Section 422 of the Code and with all
valid regulations issued thereunder. However, to the extent that any ISO granted
hereunder does not comply with the provisions of Section 422, such ISO shall be
treated as a nonqualified stock option for all purposes under the Code. ISOs may
be granted only to employees of the Company and its affiliated units. No ISO
shall be granted under the Plan subsequent to April 22, 2008. Except as provided
in section III(f)(2), all provisions of this Plan apply to both ISOs and
nonqualified options.

Section III. Awards.
     Awards which the Committee may grant under the Plan may include any or all
of the following, as described herein: Any form of Option, Stock Appreciation
Right, Stock Award or Performance Shares granted under this Plan.

  (a)   Nonqualified Stock Options. Nonqualified stock options are rights to
purchase shares of the Common Stock of the Company, $.01 par value, (“Common
Stock”) at a price equal to the Fair Market Value of such Common Stock on the
date of grant for a predetermined period of time.

  (i)   The Committee may grant nonqualified stock options either alone or in
conjunction with Stock Appreciation Rights as described in paragraph (c) below.
It shall determine the number of shares of Common Stock to be covered by each
such nonqualified stock option. Nonqualified stock options granted hereunder
shall be evidenced by option agreements containing such terms and conditions as
the Committee shall establish from time to time consistent with the Plan.    
(ii)   No nonqualified stock option shall be exercisable until it is vested and,
thereafter, shall be immediately exercisable. A nonqualified stock option shall
vest in accordance with terms

2



--------------------------------------------------------------------------------



 



      set forth by the Committee at the date of grant in the option agreement.

  (iii)   In the event of termination of a Participant’s employment with the
Company or its affiliated units for any reason, except as otherwise provided
below, any non-vested portion of any nonqualified stock option granted to such
Participant shall terminate immediately.     (iv)   Except as described below or
as otherwise determined by the Committee in its sole discretion, in the event of
a Participant’s voluntary or involuntary termination of employment with the
Company or its affiliated units, the vested portion of any nonqualified stock
option granted to such Participant, but not yet exercised, shall terminate on
the date of termination of employment.     (v)   If a Participant’s employment
with the Company or its affiliated unit terminates by reason of the
Participant’s death, Permanent Disability or Retirement, any outstanding
nonqualified stock option then held by such Participant shall remain
exercisable, but only to the extent such nonqualified stock option was
exercisable on the date of such Participant’s termination of employment, until
the earlier of (a) one year following the date of termination and (b) the
expiration of the term of such Option. If on the date of such termination of
employment, any such nonqualified stock option shall not be fully exercisable,
the Committee shall have the discretion to cause such Option to continue to
become exercisable on the date or dates specified therein as if such termination
of employment had not occurred. The Committee may exercise the discretion
granted to it by the preceding sentence at the time a nonqualified stock option
is granted or at any time thereafter while such a nonqualified stock option
remains outstanding.     (vi)   The Committee will determine the conditions of
nonqualified stock option exercise, but in no event may any portion of a vested
nonqualified stock option be exercisable earlier than one year (except pursuant
to a Change in Control) or later than ten years from the date of the grant.    
(vii)   All nonqualified stock options shall vest immediately upon a Change in
Control, as defined in section IV(1) hereof.

3



--------------------------------------------------------------------------------



 



  (viii)   The purchase price of shares purchased pursuant to any nonqualified
stock option shall be equal to the Fair Market Value of such shares on the date
of nonqualified stock option grant, as determined by the Committee, and shall be
paid in full upon exercise, either (a) in cash; (b) by delivery of shares of
Common Stock held for a period of at least six months (valued at their Fair
Market Value on the date of nonqualified stock option exercise, as defined in
section IV); or (c) a combination of cash and Common Stock.     (ix)   The
Committee may at any time offer to buy out a nonqualified stock option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the Participant at the time that such offer is
made.

  (b)   ISO. ISOs are rights to purchase shares of the Common Stock at a price
equal to the Fair Market Value of such Common Stock on the date of grant for a
predetermined period of time. Only Participants who are key employees (not
directors who are not also employees) of the Company or an affiliated unit shall
be eligible to receive an ISO grant. However, in the case of an ISO granted to a
Participant who at the time of the grant owns (directly or indirectly, and
including the Shares purchasable under such ISO) stock of the Company possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, the Option price shall be at least 110% of such Fair
Market Value at the time the ISO is granted; provided further, that the Option
price shall in no event be less than the par value of the Shares subject to such
Option and the ISO must be exercised within 5 years of the date of grant.

  (i)   The Committee shall determine the number of shares of Common Stock to be
covered by each such ISO. ISOs granted hereunder shall be evidenced by option
agreements containing such terms and conditions as the Committee shall establish
from time to time consistent with the Plan.     (ii)   No ISO shall be
exercisable until it is vested and, thereafter, shall be immediately
exercisable. An ISO shall vest in accordance with terms set forth by the
Committee at the date of grant in the option agreement.

4



--------------------------------------------------------------------------------



 



  (iii)   In the event of termination of a Participant’s employment with the
Company or its affiliated units for any reason, except as otherwise provided
below or as otherwise determined by the Committee in its sole discretion, any
non-vested portion of any ISO granted to such Participant shall terminate
immediately.     (iv)   Except as described below or as otherwise determined by
the Committee in its sole discretion, in the event of a Participant’s voluntary
or involuntary termination of employment with the Company or its affiliated
units, the vested portion of any ISO granted to such Participant, but not yet
exercised, shall terminate on the date of termination of employment.     (v)  
If a Participant’s employment with the Company or its affiliated unit terminates
by reason of the Participant’s death, Permanent Disability or Retirement, any
outstanding ISO then held by such Participant shall remain exercisable, but only
to the extent such option was exercisable on the date of such Participant’s
termination of employment, until the earlier of (a) one year following the date
of termination and (b) the expiration of the term of such ISO. If on the date of
such termination of employment, any such ISO shall not be fully exercisable, the
Committee shall have the discretion to cause such ISO to continue to become
exercisable on the date or dates specified therein as if such termination of
employment had not occurred. The Committee may exercise the discretion granted
to it by the preceding sentence at the time an ISO is granted or at any time
thereafter while such an ISO remains outstanding.     (vi)   The Committee will
determine the conditions of Option exercise, but in no event may any portion of
a vested ISO be exercisable earlier than one year (except pursuant to a Change
in Control) or later than ten years from the date of the grant.     (vii)   All
ISOs shall vest immediately upon a Change in Control, as defined in
section IV(1) hereof.     (viii)   The purchase price of shares purchased
pursuant to any ISO shall be equal to the Fair Market Value of such shares on
the date of grant, as determined by the Committee, and shall be paid in full
upon exercise, either (a) in cash; (b) by delivery

5



--------------------------------------------------------------------------------



 



      of shares of Common Stock held for a period of at least six months (valued
at their Fair Market Value on the date of ISO exercise, as defined in
section IV); or (c) a combination of cash and Common Stock.

  (ix)   The Committee may at any time offer to buy out an ISO previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.

  (c)   Stock Appreciation Rights. Stock Appreciation Rights are rights to
receive cash and/or Common Stock in lieu of the purchase of shares under a
related Option. The Committee may grant Stock Appreciation Rights to any
optionee either at the time of the grant of the Option or subsequently, by
amendment to such grant. All Stock Appreciation Rights shall be evidenced by
option agreements containing such terms and conditions as the Committee shall
establish from time to time consistent with the Plan and shall be granted
subject to the following terms and conditions and such other terms and
conditions as the Committee may establish:

  (i)   Each Stock Appreciation Right shall be exercisable at the same time as
the related Option is exercisable.     (ii)   Each Stock Appreciation Right
shall entitle the holder thereof to surrender to the Company a portion of or all
of the unexercised, but exercisable, related Option. With respect to each share
of Common Stock as to which an optionee’s Option is surrendered upon exercise of
any Stock Appreciation Right, the optionee shall be entitled to receive, in cash
or in shares of Common Stock, the economic value of such Stock Appreciation
Right. Such economic value shall be equal to the excess of the Fair Market Value
(determined on the date of exercise of such Stock Appreciation Right) of one
share of Common Stock over the option price per share specified in the related
Option. The Optionee shall not be required to pay the Option exercise price upon
surrender of the Option upon exercise of the related Stock Appreciation Right.  
  (iii)   Each surrender of a portion of or all of an Option upon the exercise
of a Stock Appreciation Right shall cause a

6



--------------------------------------------------------------------------------



 



      share-for-share reduction in the number of shares of Common Stock covered
by the related Option.

  (iv)   Stock Appreciation Rights, when exercised, may be paid for by the
Company in cash or Common Stock. The Committee shall have the sole and absolute
discretion to determine the relative amounts of cash or Common Stock which may
be paid or issued upon exercise of Stock Appreciation Rights.

  (d)   Restricted Stock Awards. Restricted Stock Awards are stock grants, the
payment of which will depend upon the Participant’s continued employment with
the Company and may depend upon the achievement of certain financial performance
objectives.

  (i)   The Committee may grant Restricted Stock either alone or in conjunction
with Performance Shares as described in paragraph (e) below. It shall determine
the number of shares of Restricted Stock to be covered by each such grant.    
(ii)   Restricted Stock is Common Stock acquired by a Participant subject to the
restrictions described in the following subsections.     (iii)   Restricted
Stock may not be sold, transferred or otherwise disposed of, pledged, or
otherwise encumbered during a period set by the Committee, commencing with the
date of such award. In the event of the termination of employment of a recipient
of Restricted Stock for any reason except death, Retirement or Permanent
Disability, the recipient shall transfer or cause to be transferred to the
Company title to the Restricted Stock owned by such recipient within 30 days
following such termination.     (iv)   Restriction terms and conditions will be
set by the Committee at the time of award. These conditions may include the
requirement that certain financial performance objectives of a Participant or
the Company are achieved.     (v)   Upon the occurrence of the earlier of the
death or Permanent Disability of the recipient of Restricted Stock, the
restrictions against sale, transfer, and other disposition and against pledge or
other encumbrance of such Restricted Stock, which have not otherwise lapsed,
shall immediately lapse.

7



--------------------------------------------------------------------------------



 



  (vi)   Upon the occurrence of Retirement, the restrictions against sale,
transfer or other disposition and against pledge or other encumbrance, as to a
portion of the Restricted Stock (Portion A), as to which restrictions have not
otherwise lapsed shall immediately lapse. The retiree shall transfer or cause to
be transferred to the Company title to the balance of the Restricted Stock
(i.e., the portion of Restricted Stock as to which restrictions have not
otherwise lapsed and which is not included in Portion A) within 30 days
following such Retirement.         For purposes of this subsection, Portion A
will be determined separately for each block of Restricted Stock for which
restrictions are due to lapse on a different date. For each such block, Portion
A will be determined by multiplying the number of shares in such block by a
fraction, the numerator of which is the number of months from the date of grant
of that block of Restricted Stock to the date of retiree’s Retirement and the
denominator of which is the number of months from the date of grant of that
block of Restricted Stock to the date that restrictions on such block are due to
lapse, as determined by the Committee. In the event that the total Portion A
calculated for all such fraction shall be rounded up to the nearest whole
number.         By way of illustration, if a Participant was granted 100 shares
of Restricted Stock on January 1, 1994, with the restrictions on such stock due
to lapse on January 1, 1999, and 200 shares of Restricted Stock on January 1,
1995, with the restrictions on such stock due to lapse on January 1, 2000, and
if the Participant retired on January 1, 1996, Portion A would be determined
separately for the Restricted Stock granted on January 1, 1994, and for the
Restricted Stock granted on January 1, 1995. With respect to the Restricted
Stock granted on January 1, 1994, Portion A would equal 40 shares [determined by
multiplying 100 (the number of shares in such block) by 24/60 (the number of
months from the date of grant to the date of Retirement divided by the number of
months from the date of grant to the date of lapse)]. Thus the total amount of
stock included in Portion A for the Participant would be 60 shares (40 plus 20).

8



--------------------------------------------------------------------------------



 



  (vii)   All restrictions shall lapse immediately upon a Change in Control, as
defined in section IV(1) hereof.     (viii)   Certificates issued in respect of
Restricted Stock granted under the Plan shall be registered in the name of the
recipient but shall bear the following legend:         “The transferability of
this certificate and the shares of stock represented hereby is restricted and
the shares are subject to the further terms and conditions contained in the
Associated Banc-Corp 1987 Long-Term Incentive Stock Plan of Associated Banc-Corp
(the “Company”). A copy of said Plan is on file in the office of the Secretary
of the Company at the Company’s offices in Green Bay, Wisconsin.”         Prior
to January 1, 2008, the legend provided:         “The transferability of this
certificate and the shares of stock represented hereby is restricted and the
shares are subject to the further terms and conditions contained in the Amended
and Restated Long-Term Incentive Stock Plan of Associated Banc-Corp (the
“Company”). A copy of said Plan is on file in the office of the Secretary of the
Company at the Company’s offices in Green Bay, Wisconsin.”     (ix)   In order
to enforce the restrictions, terms and conditions on Restricted Stock, each
recipient thereof shall, immediately upon receipt of a certificate or
certificates representing such stock, deposit such certificates, together with
stock powers and such other instructions of transfer as the Committee may
require, appropriately endorsed in blank, with the Company as Escrow Agent under
an escrow agreement in such form as shall be determined by the Committee.

  (e)   Performance Shares. Each Restricted Stock Award may be accompanied by a
Performance Share Award.

  (i)   On the date the restrictions lapse on an accompanying Restricted Stock
Award, each Performance Share awarded will result in payment to the recipient of
the Performance Share Award, in Common Stock or in cash, of an amount equal to
the Fair Market Value of one share of Company Common Stock on such date
multiplied by sum of the highest Federal and state of residence of Participant
marginal income

9



--------------------------------------------------------------------------------



 



      tax rates in effect in the year in which restrictions lapse. A marginal
income tax rate is the rate of tax applicable to the last dollar of income
earned by the taxpayer. The Committee shall have the sole and absolute
discretion to determine the relative amounts of cash or Common Stock which may
be paid or issued in satisfaction of a Performance Share Award.

  (ii)   The number of Performance Shares shall be determined by the Committee
and will be granted on the same date as is the Restricted Stock Award.

  (f)   Limitations on Grants.

  (i)   The following limitations will apply to grants of Options or Stock
Appreciation Rights under the Plan:

  [a]    No Participant will be granted Options or Stock Appreciation Rights
under the Plan to receive more than 100,000 shares of Common Stock in any fiscal
year, provided that the Company may make an additional one-time grant of up to
20,000 shares to newly hired employees; and     [b]    No Participant will be
granted Options or Stock Appreciation Rights under the Plan to purchase more
than 1,000,000 shares over the term of the Plan, provided that, if the number of
shares available for issuance under the Plan is increased, the maximum number of
Options or Stock Appreciation Rights that any Participant may be granted also
automatically will increase by a proportionate amount equal of shares for each
additional fiscal year in which shares are allocated for issuance under the
Plan.

      Except as to forfeited shares, the payment of cash dividends and dividend
equivalents in conjunction with outstanding awards shall not be counted against
the shares available for issuance.         The foregoing limitations are
intended to satisfy the requirements applicable to Options and Stock
Appreciation Rights so as to qualify such awards as “performance-based
compensation” within the meaning of section 162 (m) of the Code. In the event
that the Committee determines that such

10



--------------------------------------------------------------------------------



 



      limitations are not required to qualify Options or Stock Appreciation
Rights as performance-based compensation, the Committee may modify or eliminate
such limitations.

  (ii)   The following limitations will apply to grants of ISOs under the Plan:

  [a]    The aggregate Fair Market Value (determined at the time the ISOs are
granted) of the Shares with respect to which the ISOs are exercisable for the
first time by an employee during any calendar year shall not exceed $100,000.
This limitation shall be applied by taking ISOs into account in the order they
were granted.     [b]    Shares acquired upon the exercise of an ISO shall not
be disposed of (a) within two (2) years following the date the ISO was granted;
nor (b) within one (1) year following the date shares of Common Stock are
transferred to the employee.

Section IV. Miscellaneous Provisions.

  (a)   Rights of Recipients of Awards. A holder of Options, Stock Appreciation
Rights and Performance Shares granted under the Plan shall have no rights as a
shareholder of the Company by virtue thereof unless and until certificates for
shares are issued. The holder of a Restricted Stock Award will be entitled to
receive any dividends on such shares in the same amount and at the same time as
declared on shares of Common Stock of the Company and shall be entitled to vote
such shares as a shareholder of record.     (b)   Assignment. Options, Stock
Appreciation Rights and Performance Shares or any rights or interests of a
Participant therein, shall be assignable or transferable by such Participant at
the discretion of the Committee or by will or the laws of descent and
distribution.     (c)   Further Agreements. All Options, Stock Appreciation
Rights, Restricted Stock Awards and Performance Shares granted under this Plan
shall be evidenced by agreements or other written documents from the Company, in
such form and containing such terms and conditions (not inconsistent with this
Plan) as the Committee may require. Such agreement may set forth certain
restrictive covenants applicable to the Participant and penalties for the breach
thereof, as determined by the Committee in its sole discretion.

11



--------------------------------------------------------------------------------



 



  (d)   Replacement Options. Upon cancellation of an outstanding Option,
replacement Options may be issued in an amount and with such terms as the
Committee may determine.     (e)   Deferral of Exercise.

  (i)   Securities Law Restrictions. Although the Company intends to use its
best efforts so that the shares purchasable upon the exercise of Options will be
registered under, or exempt from the registration requirements of the federal
Securities Act of 1933, as amended (the “Securities Act”) and any applicable
state securities law at the time Options become exercisable, if the exercise of
an Option or any part of it would otherwise result in the violation by the
Company of any provision of the Securities Act or of any state securities law,
the Company may require that such exercise be deferred until the Company has
taken appropriate action to avoid any such violation.     (ii)   Legal and Other
Requirements. No shares of Common Stock shall be issued or transferred upon
exercise of any award under the Plan unless and until all legal requirements
applicable to the issuance or transfer of such shares and such other
requirements as are consistent with the Plan have been complied with to the
satisfaction of the Committee. The Committee may require that prior to the
issuance or transfer of Common Stock hereunder, the recipient thereof shall
enter into a written agreement to comply with any restrictions on subsequent
disposition that the Committee or the Company deem necessary or advisable under
any applicable law, regulation or official interpretation thereof. Certificates
of stock issued hereunder may bear a legend to reflect such restrictions.

  (f)   Withholding of Taxes. Pursuant to applicable Federal, state, local, or
foreign tax laws, the Company may be required to collect income or other taxes
upon the grant of certain awards, the exercise of an Option or Stock
Appreciation Right, or the lapse of restrictions on a Restricted Stock Award or
Performance Share. The Company may deduct from payments made under the Plan, or
require, as a condition to such award or to the exercise of an Option or Stock
Appreciation Right, that the recipient pay the Company, at such time as the
Committee or the Company determine, the amount of any taxes which the Committee
or the Company determine, in their

12



--------------------------------------------------------------------------------



 



      discretion are required to be withheld. Unless otherwise determined by the
Company, the Participant’s withholding reimbursement obligation may be settled
by the Participant’s transfer of vested Common Stock to the Company. The maximum
number of shares that the Participant may use toward satisfying the withholding
reimbursement shall not exceed the minimum funding required for the withholding.
Where the Participant’s withholding reimbursement obligation arises by reason of
the Participant’s election under section 83(b) of the Code with respect to the
Award, the Participant may not remit unvested shares in satisfaction of the
Participant’s withholding reimbursement obligation.

  (g)   Right to Awards. No employee of the Company or its affiliated unit or
other person shall have any claim or right to be a Participant in this Plan or
to be granted an award hereunder. Neither the adoption of this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ of the Company or any affiliated unit nor shall the
grant of any award hereunder constitute a request or consent to postpone the
retirement date of a Participant. Nothing contained hereunder shall be construed
as giving any Participant or any other person any equity or interest of any kind
in any assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person. As to any
claim for any unpaid amounts under the Plan, any Participant or any other person
having a claim for payments shall be an unsecured creditor.     (h)   Fair
Market Value. The “Fair Market Value” of the Common Stock of the Company shall
be determined by the Committee and shall be the closing price as reported on the
NASDAQ National Market System as reported in the Wall Street Journal, for the
Company’s Common Stock for the trading day of the date of the grant or exercise,
whichever is appropriate. If no trade occurs on the NASDAQ National Market
System on such date, the “Fair Market Value” of the Common Stock of the Company
shall be determined by the Committee in good faith.     (i)   Permanent
Disability. “Permanent Disability” shall mean a finding by the Committee that a
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits of

13



--------------------------------------------------------------------------------



 



      not less than 3 months under the Associated Banc-Corp Long-Term Disability
Plan.

  (j)   Retirement. “Retirement” shall mean any date on which an employee
retires under the terms and conditions of the Company’s 401(k) and Employee
Stock Ownership Plan provided, however, that the employee has attained age 55 as
of such date.     (k)   Indemnity. Neither the Board of Directors nor the
Company, nor any members of either, nor any employees of the Company or its
affiliated units, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with their
responsibilities with respect to the Plan, and the Company hereby agrees to
indemnify the members of the Board of Directors, the members of the Committee,
and the employees of the Company and its affiliated units with respect to any
claim, loss, damage, or expense (including counsel fees) arising from any such
act, omission, interpretation, construction or determination with respect to the
Plan or any action taken pursuant to it to the full extent permitted by law and
the Articles of Incorporation of the Company.     (l)   Change in Control.
“Change in Control” shall mean a change in control of the Company which shall be
deemed to have occurred only if:

  (i)   25% or more of the outstanding voting securities of the Company changes
beneficial ownership as a result of a tender offer;     (ii)   The Company is
merged or consolidated with another corporation, and as a result of such merger
or consolidation, less than 75% of the outstanding voting securities of the
surviving or resulting corporation is owned in the aggregate by the shareholders
of the Company who owned such securities immediately prior to such merger or
consolidation, other than affiliates (within the meaning of the Exchange Act) of
any party to such merger or consolidation;     (iii)   The Company sells at
least 85% of its assets to any entity which is not a member of the control group
of corporations, within the meaning of Internal Revenue Code section 1563, of
which the Company is a member; or

14



--------------------------------------------------------------------------------



 



  (iv)   A person, within the meaning of sections 3(a)(9) or 13(d)(3) of the
Exchange Act, acquires 25% or more of the outstanding voting securities of the
Company (whether directly, indirectly, beneficially or of record).

      For purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (relating to options) of the Exchange Act.     (m)  
Transfers and Leaves. A change in employment or service from the Company to an
affiliated unit of the Company, or vice versa, shall not constitute termination
of employment or service for purposes of the Plan. Furthermore, the Committee
(or Board of Directors in case of a member of the Committee) may determine that
for purposes of the Plan, a Participant who is on leave of absence will still be
considered as in the continuous employment or service of the Company.     (n)  
No Fiduciary Relationship or Responsibility. The Plan is not subject to ERISA.
Under ERISA and related federal laws, the Company is not a fiduciary with
respect to the Plan, and has no fiduciary obligation with respect to any
Participant, beneficiary or other person claiming a right hereunder. Further,
nothing herein contained, and no action or inaction arising pursuant hereto
shall give rise under state or federal law to a trust of any kind or create any
fiduciary relationship of any kind or degree for the benefit of Participants,
any beneficiary, or any other person.     (o)   Severability of Provisions. If
any provision of this Plan is held to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions, and this
Plan shall be construed and enforced as if such provision had not been included.
    (p)   Governing Law. This Plan shall be governed, administered, construed
and enforced according to the laws of the United States and the State of
Wisconsin law to the extent not preempted by the laws of the United States.    
(q)   Waiver. A waiver by a party of any of the terms and conditions of this
agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any

15



--------------------------------------------------------------------------------



 



      subsequent breach thereof, or of any other term or condition of this
agreement.

  (r)   Entire Agreement. This Plan constitutes the entire agreement between the
parties respecting the subject matter hereof, and there are no representations,
warranties, agreements, or commitments of the Company hereto except as set forth
herein. This Plan may be amended only by an instrument in writing.

Section V. Amendment and Termination; Adjustments Upon Changes in Stock
     The Board of Directors of the Company may at any time, and from time to
time, amend, suspend or terminate the Plan in whole or in part; provided, that
such amendment shall be subject to shareholder approval to the extent required
by applicable law or the rules of the NASDAQ National Market System or any other
exchange or market on which any of the Company’s securities are traded. Except
as provided herein, no amendment, suspension or termination of the Plan may
impair the rights of a Participant to whom an award has been granted without
such Participant’s consent. If there shall be any change in the stock subject to
the Plan or to any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share Award or other award granted under the Plan, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments may be made by
the Board of Directors of the Company in the aggregate number and kind of shares
and the price per share subject to outstanding Options, Stock Appreciation
Rights, Restricted Awards, Performance Share Awards or other awards. Effective
January 1, 2008, the Board of Directors of the Company has authorized the
Committee to act on behalf of the Company for purposes of the Plan.
Section VI. Shares of Stock Available.
     The shares available for Options, Stock Appreciation Right Awards,
Restricted Stock Awards, Performance Share Awards or other awards under this
Plan shall not exceed 9,440,575 shares of the Company’s common stock (adjusted
for stock dividends and splits), $.01 par value. This amount will be reduced
upon the exercise of an Option, by the number of shares exercised; upon the
exercise of a Stock Appreciation Right, by an amount equal to the number of
shares covered by the Option cancelled due to Stock Appreciation Rights
exercised; by the number of shares which are released due to the lapse of
restrictions in case of a Restricted Stock Award; by the number of Performance
Shares paid (in cash or Common Stock) at the time restrictions lapse on the
Restricted Stock Awards which the Performance Shares accompany paid at the time
restrictions lapse on

16



--------------------------------------------------------------------------------



 



such awards. Any shares subject to an Option hereunder that for any reason
expires, terminates or is cancelled (other than because of the exercise of an
attached Stock Appreciation Right or the unexercised expiration of such Option);
shares reacquired by the Company because the Participant’s employment with the
Company terminates prior to the lapse of restrictions on Restricted Stock
Awards; or Performance Shares not paid because the participant’s employment with
the Company terminates prior to the lapse of restrictions on accompanying
Restricted Stock Awards will be available for further awards. Shares of Common
Stock available for Options, Stock Appreciation Right Awards, Restricted Stock
Awards and Performance Share Awards, Performance Units or Other Stock-Based
Awards may be authorized but unissued shares, treasury shares, or shares
reacquired on the open market. No fractional shares shall be issued under the
Plan. Cash may be paid in lieu of any fractional shares and settlement of awards
under the Plan.
Section VII. Effective Date and Term of the Plan.
     Subject to shareholder approval, the effective date of the amendment and
restatement of the Plan is the date on which shareholder approval is obtained
(the “Effective Date”). Awards under the Plan may be made for a period of ten
years commencing on such date. The period during which an Option or other Award
may be exercised may extend beyond that time as provided herein. Unless
otherwise agreed to by the Participant in writing, awards made prior to the
Effective Date shall remain subject to the terms and conditions of the Plan
prior to its amendment and restatement and the applicable option (or other
award) agreement.
Section VIII. Disclaimer
     Associated is not responsible for the failure of optionees to make timely
exercises, nor will any exception to the Plan be granted because of such failure
and inaction.
     Adopted by the Administrative Committee of the Board of Directors:
January 26, 1994.
     Adopted by the Board of Directors: January 26, 1994.
     Approved by Shareholders at the April 28, 1994, Annual Meeting.
     Amended by the Board of Directors: October 23, 1996.
     Amended by the Administrative Committee of the Board of Directors:
January 22, 1997.

17



--------------------------------------------------------------------------------



 



     Adopted by the Board of Directors: January 22, 1997.
     Approved by the Shareholders at the April 23, 1997, Annual Meeting.
     Amended by the Administrative Committee of the Board of Directors:
January 28, 1998.
     Adopted by the Board of Directors: January 28, 1998.
     Approved by the Shareholders at the April 22, 1998, Annual Meeting.
     Amended by the Administrative Committee of the Board of Directors:
January 27, 1999
     Adopted by the Board of Directors: January 27, 1999
     Amended by the Administrative Committee of the Board of Directors:
January 23, 2002
     Adopted by the Board of Directors: January 23, 2002
     Approved by the Shareholders at the April 24, 2002, Annual Meeting.
     Amended by the Compensation and Benefits Committee: October 28, 2008.
     Adopted by the Board of Directors: October 28, 2008.

18